Opinion issued May 21, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NOS. 01-03-00357-CV
          01-03-00358-CV
____________

IN RE SHANE WILLIAMS, TRUSTEE OF THE SHANE L. WILLIAMS
LIVING TRUST, Relator



Original Proceedings on Petitions for Writs of Mandamus



MEMORANDUM OPINION	Relator Shane Williams, trustee of the Shane L. Williams Living Trust, has
filed two petitions for writs of mandamus complaining of Judge Davis's (1) and Judge
Smith's (2) apparent refusals to hear Williams's petitions for orders authorizing presuit
depositions before hearing the real parties in interest John Zetzman's, Robert L.
Foree's, and Larry Berg's motions to transfer venue.  See Tex. R. Civ. P. 202.
	We deny the petitions for writs of mandamus.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1.            
          
---      ---   
  
2.            
          ---      ---